Name: Commission Regulation (EEC) No 2327/92 of 5 August 1992 introducing prior Community surveillance of imports of slippers and other indoor footwear falling within CN code 6405 20 91 and originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: trade policy;  trade;  tariff policy;  leather and textile industries
 Date Published: nan

 8 . 8 . 92 Official Journal of the European Communities No L 223/13 COMMISSION REGULATION (EEC) No 2327/92 of 5 August 1992 introducing prior Community surveillance of imports of slippers and other indoor footwear falling within CN code 6405 20 91 and originating in the People's Republic of China held so as to inform the Chinese authorities of the intro ­ duction of this surveillance, HAS ADOPTED THIS REGULATION : Article 1 With effect from 10 August 1992, the release for free circulation in the Community of slippers and other indoor footwear falling within CN heading 6405 20 91 and originating in the People's Republic of China shall be subject to prior Community surveillance in accordance with the procedures laid down in Article 10 of Regulation (EEC) No 1786/82 and in this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/82 of 30 June 1992 on common rules for imports from the People's Republic of China ('), as last amended by Regula ­ tion (EEC) No 1243/86 (2), and in particular Article 10 thereof, After consulting within the Committee set up under the Regulation referred to above, Whereas the Commission has been informed that imports into the Community of slippers and other indoor foot ­ wear falling within CN heading 6405 20 91 and origina ­ ting in the People's Republic of China have been rising rapidly in a way liable to have adverse effects on the already precarious situation of the Community producers concerned ; Whereas, according to the figures available, imports into the Community of slippers and other indoor footwear from all third countries rose from 52 774 027 pairs in 1989 to 62 104 700 pairs in 1991 ; whereas, in this context, imports of the products concerned originating in the People's Republic of China have risen from 36 582 384 pairs in 1989 to 50 652 258 pairs in 1991 ; whereas the majority of imports into the Community of the products concerned originate in the People's Republic of China ; Whereas, in the light of this trend, developments in the situation of imports originating in the People's Republic of China should be monitored closely in order to identify swiftly any adverse effects on the Community industry concerned ; whereas prior Community surveillance of the imports concerned should be introduced ; Wheras, in accordance with Council Regulation (EEC) No 2616/85 of 16 September 1985 concerning the conclusion of a trade and economic cooperation agree ­ ment between the European Economic Community and the People's Republic of China (3), and in particular at Article 6 ( 1 ) of this agreement, a consultation has been Article 2 1 . The release for free circulation of the products referred to in Article 1 in a Member State shall be subject to presentation of an import document issued by the rele ­ vant authorities of the importing Member State. 2. The import document referred to in paragraph 1 shall be issued automatically by the competent authority of the importing Member State without charge for any quantity requested, within five working days of presenta ­ tion of an application by any Community importer, wherever established in the Community. The import document may be used for three months, starting from the date of receipt by the importer. 3 . The application presented by the importer shall give the following information : (a) the name and address of the importer and of the exporter ; (b) a description of the product, including :  the trade name,  the corresponding CN code,  the country of origin,  the country of consignment ; (c) the free-at-frontier cif price and the quantity in pairs ; (d) the proposed date(s) and place(s) of import. (') OJ No L 195, 5. 7. 1982, p. 21 . 0 OJ No L 113, 30. 4. 1986, p. 1 . 0 OJ No L 250, 19. 9 . 1985, p. 1 . No L 223/14 8 . 8 . 92Official Journal of the European Communities Article 3 Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall apply from 10 August 1992 to 31 December 1992. The Member States shall notify the Commission within the first ten days of each month of the quantities of the product (in pairs) for which import documents have been issued in the preceding month. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 August 1992. For the Commission Filippo M. PANDOLFI Vice-President